Case 2:19-bk-23144-NB   Doc 6 Filed 11/06/19 Entered 11/06/19 14:59:33   Desc
                        Main Document    Page 1 of 15
Case 2:19-bk-23144-NB   Doc 6 Filed 11/06/19 Entered 11/06/19 14:59:33   Desc
                        Main Document    Page 2 of 15
Case 2:19-bk-23144-NB   Doc 6 Filed 11/06/19 Entered 11/06/19 14:59:33   Desc
                        Main Document    Page 3 of 15
Case 2:19-bk-23144-NB   Doc 6 Filed 11/06/19 Entered 11/06/19 14:59:33   Desc
                        Main Document    Page 4 of 15
Case 2:19-bk-23144-NB   Doc 6 Filed 11/06/19 Entered 11/06/19 14:59:33   Desc
                        Main Document    Page 5 of 15
Case 2:19-bk-23144-NB   Doc 6 Filed 11/06/19 Entered 11/06/19 14:59:33   Desc
                        Main Document    Page 6 of 15
Case 2:19-bk-23144-NB   Doc 6 Filed 11/06/19 Entered 11/06/19 14:59:33   Desc
                        Main Document    Page 7 of 15
Case 2:19-bk-23144-NB   Doc 6 Filed 11/06/19 Entered 11/06/19 14:59:33   Desc
                        Main Document    Page 8 of 15
Case 2:19-bk-23144-NB   Doc 6 Filed 11/06/19 Entered 11/06/19 14:59:33   Desc
                        Main Document    Page 9 of 15
Case 2:19-bk-23144-NB   Doc 6 Filed 11/06/19 Entered 11/06/19 14:59:33   Desc
                        Main Document    Page 10 of 15
Case 2:19-bk-23144-NB   Doc 6 Filed 11/06/19 Entered 11/06/19 14:59:33   Desc
                        Main Document    Page 11 of 15
Case 2:19-bk-23144-NB   Doc 6 Filed 11/06/19 Entered 11/06/19 14:59:33   Desc
                        Main Document    Page 12 of 15
Case 2:19-bk-23144-NB   Doc 6 Filed 11/06/19 Entered 11/06/19 14:59:33   Desc
                        Main Document    Page 13 of 15
Case 2:19-bk-23144-NB   Doc 6 Filed 11/06/19 Entered 11/06/19 14:59:33   Desc
                        Main Document    Page 14 of 15
Case 2:19-bk-23144-NB   Doc 6 Filed 11/06/19 Entered 11/06/19 14:59:33   Desc
                        Main Document    Page 15 of 15
